       Case 6:20-cv-01461 Document 1 Filed 08/12/20 Page 1 of 14 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   Orlando Division

                                                             CASE NO.:     20-cv-1461
SAMPAT SHIVANGI, and
UDAYA SHIVANGI,

PLAINTIFFS,

       v.

BOLLYWOOD EVENTS, LLC via
its registered agent: KAMLESH
PATEL; and KAMLESH PATEL in his
Individual capacity,

DEFENDANTS.
____________________________________/

                     VERIFIED COMPLAINT FOR MONEY DAMAGES

           The Plaintiffs, Sampat Shivangi and Udaya Shivangi, hereby bring this Verified

Complaint for Money Damages against Defendants Bollywood Events, LLC, and Kamlesh Patel.

As grounds for this Verified Complaint, the Plaintiffs state as follows:

                              JURISDICTION AND VENUE

       1. The Plaintiffs are domiciled, reside and/or are incorporated in Mississippi.

       2. The Defendants are domiciled, reside, and/or are incorporated and/or have their main

business office in Orlando, Florida, in Orange County, Florida. Defendant Bollywood Events,

LLC, is based in Orlando, Florida, as is their Registered Agent, Kamlesh Patel. Defendant

Kamlesh Patel lives and works and/or live in the Orlando, Florida area, in Orange County,

Florida.

       3. The events which led to the dispute at issue revolved around an entertainment concert

held at CFE Arena in Orlando, Florida, on August 14, 2016 (“the concert”).
       Case 6:20-cv-01461 Document 1 Filed 08/12/20 Page 2 of 14 PageID 2




       4. The amount in controversy and sought by the Plaintiffs as damages is greater than

$75,000.00.

       5. Accordingly, Diversity Jurisdiction and Venue for this action are proper in this Court,

pursuant to 28 U.S.C. Sec. 1332(a)(1).

                                        THE PARTIES

       6. The Plaintiffs, Sampat Shivangi (“Dr. Shivangi”) and Udaya Shivangi, are husband

and wife. They are medical doctors. The reside in Ridgeland, Mississippi.

       7. Defendant Bollywood Events, LLC (“Bollywood Events”) is a Florida LLC

established by Defendant Kamlesh “Krish” Patel. They are business entities primarily devoted to

producing live concerts featuring well known Indian performers.

       8. Defendant Kamlesh “Krish” Patel (“Patel” or “Krish Patel”) is the founder and

managing member of Bollywood Events, LLC. Through Bollywood Events Patel produces live

concerts featuring Indian performers.

                     THE AUGUST 14, 2016 CONCERT INVESTMENT

       9. Dr. Shivangi first met Krish Patel in San Jose, California in 2016, through a former

business partner named Satya Shaw (“Shaw”).

       10. Later in 2016, Shaw contacted Dr. Shivangi about an investment opportunity in a

Bollywood Events concert to be held in Orlando in August 2016, featuring well known Indian

artists. Krish Patel was producing the concert.

       11. Krish Patel called Dr. Shivangi the first week of July 2016 and asked him to invest in

the concert. Patel told Dr. Shivangi that he and Bollywood Events were seeking from him a

minimum investment of $100,000.00 in the concert.

       12. Patel told Dr. Shivangi that, right after the concert, Dr. Shivangi would receive his
       Case 6:20-cv-01461 Document 1 Filed 08/12/20 Page 3 of 14 PageID 3




$100,000.00 investment back, plus a percentage of the profits derived from the concert.

       13. Patel followed this initial phone call with Dr. Shivangi with more phone calls to Dr.

Shivangi and his wife, Udaya Shivangi, describing the same investment opportunity in the

concert to both of them.

       14. Patel sent the Shivangis materials about the concert. Patel told them they would

receive their $100,000.00 investment, plus a substantial profit from the concert.

       15. As the Shivangis were considering whether to make this investment in the concert,

Patel induced them to make the investment by telling them that they were good people, he would

never let them down, and that Bollywood Events and Patel would repay the $100,000.00

investment right after the August 2016 concert, plus profit from the concert.

       16. Based upon Patel’s repeated phone calls imploring the Shivangis to invest in the

concert, the Shivangis sent a $50,000 wire transfer to Bollywood Events, and later gave another

$50,000.00 to the concerts national promoter, Haider Productions, at the direction of and under

their investment agreement with Bollywood Events and Patel.

       17. In addition, Bollywood Events and Patel would send concert tickets to the Shivangis,

and they could keep the proceeds from the ticket sales they made.

       18. The Shivangis attended the August 14, 2016 concert. The concert was well attended,

and the stadium was almost full.

       19. There was a private reception for the stars where more revenue was generated.

       20. In the days after the concert, Dr. Shivangi asked Patel when the Shivangis would

received their $100,000.00 investment plus profit from the concert.

       21. Patel told them he had to collect money from certain sources such as TicketMaster,

and the Shivangis would be paid in about one week.
       Case 6:20-cv-01461 Document 1 Filed 08/12/20 Page 4 of 14 PageID 4




       22. Eventually, by October 2016, Patel told Dr. Shivangi that the concert lost money, and

that there was no money to pay the Shivangis, either their $100,000.00 investment or profit from

the concert.

       23. In response to this claim by Patel, the Shivangis demanded, through counsel, that

Bollywood Events and Patel produce written records of ticket sales and expenses, and audited

financial statements related to the concert.

       24. Bollywood Events and Patel refused to provide the Shivangis with any written

financial records related to the concert.

       25. Bollywood Events and Patel actually told the Shivangis, through counsel, that they

were not investors in the concert, and therefore they had no legal right to any financial records.

       26. Eventually, in October 2016, after the concert, and after Bollywood Events and Patel

told the Shivangis that they would not receive both their investment, profits, or financial records,

Bollywood Events and Patel told the Shivangis that their $100,000.00 investment in the concert

was not in fact an investment.

       27. Instead, Bollywood Events and Patel now told the Shivangis, in the fall of 2016, that

their $100,000.00 payment bought the Shivangis the privilege of being “sponsors” of the concert.

       28. Bollywood Events and Patel told the Shivangis that, as sponsors, the Shivangis

$100,000.00 payment entitled them to meet the performers, appear on stage, and be identified as

concert sponsors.

       29. The Shivangis were stunned by this sudden change of position by Bollywood Events

and Patel, first communicated to the Shivangis in October2016.

       30. Suddenly, after seeking and taking the Shivangis $100,000.00 as an investment in the

concert, according to Bollywood Events and Patel, the Shivangis’ $100,000.00 investment in the
       Case 6:20-cv-01461 Document 1 Filed 08/12/20 Page 5 of 14 PageID 5




concert constituted nothing more than a ticket to be on stage, to mingle with the performers and

to be identified as concert sponsors.

       31. The Shivangis would never have invested $100,000.00, or any monies, for the mere

privilege of being on stage, meeting the performers, and being identified as a sponsor.

       32. To date, despite the Shivangis repeated demands, Bollywood Events and Patel have

failed to return any of the Shivangis $100,000.00 investment or any profits from the concert.

Orlando, Florida on April 27, 2019.

                                   COUNT I - FRAUD

              The Shivangi Plaintiffs and Defendants Krish Patel/Bollywood Events

       33. Plaintiffs incorporate by reference the factual allegations in Paragraphs 1-32 above.

       34. Beginning in early July 2016 and through July 2016, Bollywood Events and Patel

made a series of representations to the Shivangis to induce them to invest $100,000.00 in the

concert.

       35. Patel called the Shivangis repeatedly in July 2016 and represented to them that their

$100,000.00 investment would be just that, an investment in the concert.

       36. Patel represented to the Shivangis in the telephone calls that soon after the concert,

they would receive their $100,000.00 investment back plus a percentage of the profits generated

from the concert.

       37. As the Shivangis were considering whether to make this investment in the concert,

Patel, by his representations to the Shivangis, induced them to make the investment by telling

them that they were good people, he would never let them down, and that Bollywood Events and

Patel would repay the $100,000.00 investment right after the August 2016 concert, plus profit

from the concert.
       Case 6:20-cv-01461 Document 1 Filed 08/12/20 Page 6 of 14 PageID 6




          38. Based upon Patel’s repeated representations and assurances about the investment plan

in the concert, the Shivangis reasonably relied on the representations and invested $100,000.00

in the concert, as sought and directed by Bollywood Events and Patel.

          39. After the concert, Dr. Shivangi contact Bollywood Events and Patel about the receipt

of the $100,000.00 investment plus profits.

          40. At first, Patel told Dr. Shivangi that it would take a week or two to forward the fund

so him.

          41. Later, in October2016, Patel told Dr. Shivangi that the concert lost money, and that

there was no money to pay the Shivangis, either their $100,000.00 investment or profit from the

concert.

          42. In response to this claim by Patel, the Shivangis demanded, through counsel, that

Bollywood Events and Patel produce written records of ticket sales and expenses, and audited

financial statements related to the concert.

          43. Bollywood Events and Patel refused to provide the Shivangis with any written

financial records related t to the concert.

          44. Bollywood Events and Patel told the Shivangis, through counsel, that they were not

investors in the concert, and therefore they had no legal right to any financial records.

          45. After the concert, and after Bollywood Events and Patel told the Shivangis that they

would not receive both their investment, profits, or financial records, Bollywood Events and

Patel told the Shivangis that their $100,000.00 investment in the concert was not in fact an

investment.

          46. Instead, Bollywood Events and Patel told the Shivangis that their $100,000.00

payment bought the Shivangis the privilege of being “sponsors” of the concert.
       Case 6:20-cv-01461 Document 1 Filed 08/12/20 Page 7 of 14 PageID 7




       47. As sponsors, the Shivangis $100,000.00 payment entitle them to meet the performers,

appear on stage, and be identified as concert sponsors.

       48. The Shivangis were stunned by this sudden change of position by Bollywood Events

and Patel.

       49. Suddenly, after seeking and taking the Shivangis $100,000.00 as an investment in the

concert, according to Bollywood Events and Patel, the Shivangis’ $100,000.00 investment in the

concert constituted nothing more than a ticket to be on stage, to mingle with the performers and

to be identified as concert sponsors.

       50. The Shivangis never would have invested $100,000.00, or any monies, for the mere

privilege of being on stage, meeting the performers, and being identified as a sponsor.

       51. To date, despite the Shivangis repeated demands, Bollywood Events and Patel have

failed and refused to return any of the Shivangis $100,000.00 investment or any profits from the

concert.

       52. Bollywood Events and Patel’s material representations to the Shivangis about the

investment plan, return of the $100,000.00 and receipt of concert profits were false.

       53. Bollywood Events and Patel knew of the falsity of the material misrepresentations at

the time that they made them to the Shivangis in July 2016.

       54. The Shivangis acted carefully before making their investment, having numerous

conversations with Patel and others about the concert event. The Shivangis reasonably relied on

Bollywood Event’s and Patel’s representations.

       55. Bollywood Events and Patel acted knowingly and intentionally when they made their

material false representations to the Shivangis in July 2016 about the concert and the investment

plan. They knew and their intention was for the Shivangis to rely on their misrepresentations.
       Case 6:20-cv-01461 Document 1 Filed 08/12/20 Page 8 of 14 PageID 8




       56. The Shivangis have never received any of their $100,000.00 investment, or concert

profits, as promised by Bollywood Events and Patel. The Shivangis have suffered damages

as a result of the Defendants intentional misrepresentations and fraud perpetrated on the

Shivangis.

       WHEREFORE, the Shivangi Plaintiffs seek the following relief from Defendants Krish

Patel and Bollywood Events, LLC, Jointly and Severally:

       A. Compensatory damages of $200,000.00;

       B. Punitive damages of $1,000,000.00;

       C. All costs and attorney’s fees incurred in bringing this action; and

       D. Any other relief the Court deems just and proper.

                       COUNT I I- FRAUD IN THE INDUCEMENT
             The Shivangi Plaintiffs and Defendants Krish Patel/Bollywood Events

       57. Plaintiffs incorporate by reference the factual allegations in Paragraphs 1-32 above.

       58. Beginning in early July 2016 and through July 2016, Bollywood Events and Patel

made a series of communications to the Shivangis to induce them to invest $100,000.00 in the

concert.

       59. Patel called the Shivangis repeatedly in July 2016 and represented to them that their

$100,000.00 investment would be just that, an investment in the concert.

       60. Patel represented to the Shivangis in the telephone calls that soon after the concert,

they would receive their $100,000.00 investment back plus a percentage of the profits generated

from the concert.

       61. As the Shivangis were considering whether to make this investment in the concert,

Patel, by his representations to the Shivangis, induced them to make the investment by telling

them that they were good people, he would never let them down, and that Bollywood Events and
       Case 6:20-cv-01461 Document 1 Filed 08/12/20 Page 9 of 14 PageID 9




Patel would repay the $100,000.00 investment right after the August 2016 concert, plus profit

from the concert.

          62. Based upon Patel’s repeated representations and assurances about the investment plan

in the concert, the Shivangis reasonably relied on the representations and invested $100,000.00

in the concert, as directed by Bollywood Events and Patel.

          63. After the concert, Dr. Shivangi contacted Bollywood Events and Patel about the

receipt of the $100,000.00 investment plus profits.

          64. At first, Patel told Dr. Shivangi that it would take a week or two to forward the funds

to him.

          65. Later, Patel told Dr. Shivangi that the concert lost money, and that there was no

money to pay the Shivangis, either their $100,000.00 investment or profit from the concert.

          66. In response to this claim by Patel, the Shivangis demanded, through counsel, that

Bollywood Events and Patel produce written records of ticket sales and expenses, and audited

financial statements related to the concert.

          67. Bollywood Events and Patel refused to provide the Shivangis with any written

financial records related t to the concert.

          68. Bollywood Events and Patel told the Shivangis, through counsel, that they were not

investors in the concert, and therefore they had no legal right to any financial records.

          69. After the concert, in or around October 2016, and after Bollywood Events and Patel

told the Shivangis that they would not receive both their investment, profits, or financial records,

Bollywood Events and Patel told the Shivangis that their $100,000.00 investment in the concert

was not in fact an investment.

          70. Instead, Bollywood Events and Patel told the Shivangis that their $100,000.00
     Case 6:20-cv-01461 Document 1 Filed 08/12/20 Page 10 of 14 PageID 10




payment bought the Shivangis the privilege of being “sponsors” of the concert.

       71. As sponsors, the Shivangis $100,000.00 payment entitle them to meet the performers,

appear on stage, and be identified as concert sponsors.

       72. The Shivangis were stunned by this sudden change of position by Bollywood Events

and Patel.

       73. Suddenly, after seeking and taking the Shivangis $100,000.00 as an investment in the

concert, according to Bollywood Events and Patel, the Shivangis’ $100,000.00 investment in the

concert constituted nothing more than a ticket to be on stage, to mingle with the performers and

to be identified as concert sponsors.

       74. The Shivangis never would have invested $100,000.00, or any monies, for the mere

privilege of being on stage, meeting the performers, and being identified as a sponsor. The

Shivangis would never have entered any investment contract with Bollywood Events and Patel

under these circumstances.

       75. To date, despite the Shivangis repeated demands, Bollywood Events and Patel have

failed and refused to return any of the Shivangis $100,000.00 investment or any profits from the

concert.

       76. Bollywood Events and Patel’s material representations to the Shivangis about the

investment plan, return of the $100,000.00 and receipt of concert profits were false.

       77. Bollywood Events and Patel knew of the falsity of the material misrepresentations at

the time that they made them to the Shivangis in July 2016.

       78. The Shivangis acted carefully before making their investment, having numerous

conversations with Patel and others about the concert event. The Shivangis reasonably relied on

Patel’s representations.
     Case 6:20-cv-01461 Document 1 Filed 08/12/20 Page 11 of 14 PageID 11




         79. Bollywood Events and Patel acted knowingly and intentionally when they made their

material false representations to the Shivangis in July 2016 about the concert and the investment

plan. They knew and their intention was for the Shivangis to rely on their misrepresentations.

         80. The Shivangis were fraudulently induced into the investment contract with

Bollywood Events and Patel via the Defendants misrepresentations about the nature and

substance of the investment and the contract. The Shivangis have never received any of their

$100,000.00 investment, or concert profits, as promised by Bollywood Events and Patel. The

Shivangis have suffered damages as a result of the Defendants intentional misrepresentations and

fraud in the inducement perpetrated on the Shivangis.

         WHEREFORE, the Shivangi Plaintiffs seek the following relief from Defendants Krish

Patel and Bollywood Events, LLC, Jointly and Severally:

         A. Compensatory damages of $200,000.00;

         B. Punitive damages of $1,000,000.00;

         C. All costs and attorney’s fees incurred in bringing this action; and

         D. Any other relief the Court deems just and proper.

                         COUNT III- BREACH OF CONTRACT
              The Shivangi Plaintiffs and Defendants Krish Patel/Bollywood Events

         81. Plaintiffs incorporate by reference the factual allegations in Paragraphs 1-32

above.

         82. In July 2016, at the initiation of the Defendants, the parties entered into an investment

contract whereby the Shivangis would invest $100,000.00 into the concert, and Bollywood

Events and Patel would return their $100,000.00 investment back plus a percentage of the profits

generated from the concert, soon after the concert.

         83. The Shivangis met their obligations by providing $100,000.00 for the concert, as
     Case 6:20-cv-01461 Document 1 Filed 08/12/20 Page 12 of 14 PageID 12




directed by Bollywood Events and Patel.

       84. The concert went forward on August14, 2016. Thereafter, the Defendants were

obligated to return to the Shivangis their $100,000.00 investment back plus a percentage of the

profits generated from the concert, soon after the concert.

       85. The Defendants failed and refused to return any monies to the Shivangis, in breach of

the investment contract and their contractual duties to the Plaintiffs.

       86. As a direct and proximate result of the Defendants breach of the investment contract,

the Plaintiffs have suffered damages.

       WHEREFORE, the Shivangi Plaintiffs seek the following relief from Defendants Patel

and Bollywood Events, LLC, Jointly and Severally:

       A. Compensatory damages of $200,000.00;

       B. Punitive damages of $1,000,000.00;

       C. All costs and attorney’s fees incurred in bringing this action; and

       D. Any other relief the Court deems just and proper.
      Case 6:20-cv-01461 Document 1 Filed 08/12/20 Page 13 of 14 PageID 13



                                           VERIFICATION

         We, the undersigned, hereby verify that the allegations in the above Complaint are true
 and correct to the best of our knowledge, infonnation and belief



__$,~
SAMPATSHIVANGI
                           ~'t:i--1

UDA~




                                                                                                   •
                                                                                                   I
Case 6:20-cv-01461 Document 1 Filed 08/12/20 Page 14 of 14 PageID 14




                                    RESPECTFULLY SUBMITTED,


                                    /s/ Brian Kopelowitz
                                    Brian Kopelowitz, Esq.
                                    Florida Bar No. 97225
                                    KOPELOWITZ OSTROW FERGUSON
                                    WEISELBERG GILBERT
                                    One West Olas Blvd.
                                    Suite 500
                                    Fort Lauderdale, Florida 33301
                                    (954) 525-4100 (o)
                                    (954) 525-4300(f)
                                    kopelowitz@kolawyers.com




                                    /s/ Peter L. Goldman
                                    Peter L. Goldman, Esq.
                                    SABOURA, GOLDMAN & COLOMBO,
                                    P .C.
                                    524 King Street
                                    Alexandria, Virginia 22314
                                    (703) 684-6476 (o)
                                    (703) 549-3335 (f)
                                    Pgoldmanatty@aol.com
                                    Pro Hac Vice Motion Pending
